Cite as 2016 Ark. App. 190


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                         CR-15-698
                                       No.


SHONDRICA BURTON                                  Opinion Delivered: April 6, 2016
                               APPELLANT
                                                  APPEAL FROM THE CONWAY
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-11-98]

STATE OF ARKANSAS                                 HONORABLE JERRY DON RAMEY,
                                 APPELLEE         JUDGE

                                                  AFFIRMED



                         RAYMOND R. ABRAMSON, Judge

       Shondrica Burton appeals the revocation of her probation. Burton claims that her

attorney rendered ineffective assistance of counsel because he was unable to explain the

meaning of joint and several liability to her in a way she could understand. Having reviewed

the record before us, we conclude that her argument is not preserved for appeal and affirm.

       Burton pled guilty in 2012 to theft of property, a Class C felony. She was placed on

three years’ probation and ordered to pay $150 in court costs, $500 in fines, $325 in fees, and

$3,170 in restitution to the victim. Pursuant to the negotiated plea, Burton’s restitution

obligation was also jointly and severally applicable to her and her codefendants. On March 20,

2015, the State petitioned to revoke Burton’s probationary sentence, alleging that she had

violated the terms and conditions of her probation by living with a convicted felon at an

unreported address and by failing to pay her court costs, fines, fees, and restitution. A
                                  Cite as 2016 Ark. App. 190

probation revocation hearing was set for May 20, 2015.

       Just before the hearing began, defense counsel noted that the State had extended a plea

offer to allow Burton to plead guilty to the violation of conditions of probation and receive

an extension of probation for two years. Burton refused to take the offer because, according

to her, she did not understand what “joint and several liability” meant, and she considered

herself liable only for a third of the restitution amount with her two codefendants being liable

for the remainder. Following the hearing, the circuit court revoked Burton’s probation and

sentenced her to seven years’ imprisonment in the Arkansas Department of Correction.

       On appeal, Burton concedes that the circuit court’s revocation of her probation was

not clearly against the preponderance of the evidence and does not assert any error with

respect to the revocation hearing itself. Burton alleges only that defense counsel rendered

ineffective assistance when he failed to adequately explain joint and several liability to her,

thereby causing her to reject the State’s plea offer.

       Burton’s argument is not preserved for this court’s review. The State correctly

contends that Burton’s argument was not raised below, so now it is not properly preserved

for appeal. This court has long held that an appellant must raise an argument and obtain a

ruling on even constitutional issues in the trial court in order to preserve the issue for appeal.

See Raymond v. State, 354 Ark. 157, 162–63, 118 S.W.3d 567, 571 (2003). Issues raised for

the first time on appeal will not be considered because the circuit court never had an

opportunity to make a ruling. Johnson v. State, 2009 Ark. 460 (per curiam) (citing Green v.




                                                2
                                 Cite as 2016 Ark. App. 190

State, 362 Ark. 459, 209 S.W.3d 339 (2005)). Because Burton did not raise her ineffectiveness

claim at the trial court level, the issue cannot be considered on appeal.

       Affirmed.

       GRUBER and VAUGHT, JJ., agree.

       Carey E. Lyles Dowdy, for appellant.

       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                               3